******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     JOSEPH FERRAIOLO v. JILL FERRAIOLO
                 (AC 36523)
                    Alvord, Keller and Bear, Js.
  Submitted on briefs February 13—officially released May 19, 2015

  (Appeal from Superior Court, judicial district of
            Ansonia-Milford, Malone, J.)
  William W. Cote filed a brief for the appellant
(plaintiff).
  Thomas S. Luby filed a brief for the appellee
(intervenor).
                           Opinion

   KELLER, J. The plaintiff, Joseph Ferraiolo, appeals
from the judgment of the trial court denying his motion
for order. In his motion, he requested that the court
issue an order to the Probate Court mandating that it
remove Susan Bennett, an intervening appellee in this
case, as trustee of the testamentary trusts established
through the will of the defendant, Jill Ferraiolo, and
appoint him as the sole trustee of the trusts.1 He claims
that the court erred by (1) concluding that it lacked
subject matter jurisdiction over his motion and (2) fail-
ing to address whether Bennett had standing to inter-
vene to object to his motion, which he claims that
Bennett lacked. We hold that the court did not err in
concluding that it lacked subject matter jurisdiction,
but it incorrectly denied the plaintiff’s motion for order
rather than dismissing it. Accordingly, we reverse the
judgment of the trial court and remand the case with
direction to render judgment dismissing the plaintiff’s
motion for order.
   The following facts, as found by the court or as appar-
ent in the record, and procedural history are relevant
here. In October, 2007, the court rendered a judgment
of dissolution of the parties’ marriage, incorporating
into the judgment a separation agreement executed by
the parties. The agreement required both parties to
maintain their existing life insurance policies. The life
insurance policies were to name an irrevocable insur-
ance trust, established by the parties for the benefit of
their children, as the beneficiary of their respective
policies, and both parties were to be the named trustees
of the trust. The parties failed to create the life insurance
trust at any time following the judgment of dissolution.2
   In April, 2012, the defendant executed a will that
created testamentary trusts, with the parties’ children
named as beneficiaries, that were to be funded, in part,
by the proceeds of her life insurance policy. The will
named Bennett as the executrix of the defendant’s
estate and the trustee of the trusts. The defendant died
in December, 2012. In March, 2013, the defendant’s will
was submitted to the Probate Court, which appointed
Bennett as the executrix of the defendant’s estate and
the trustee of the trusts.
  In July, 2013, the plaintiff filed a motion for order
requesting that the trial court order the Probate Court
to remove Bennett as trustee of the testamentary trusts
and to appoint him as the sole trustee of the trusts.3
Bennett filed a motion to intervene and an objection
to the plaintiff’s motion. Subsequently, the trial court
held proceedings on the plaintiff’s motion for order in
August, 2013.4
  In January, 2014, the court issued a memorandum of
decision denying the plaintiff’s motion for order. The
court began by noting that no party previously had filed
a motion to compel in regard to the creation of any
trust contemplated by the judgment of dissolution or
a motion for contempt in regard to noncompliance with
the life insurance trust provision contained in the judg-
ment. The court then concluded that it did not have
jurisdiction to enforce the life insurance trust provision
contained in the judgment. According to the court, dis-
solution actions are ‘‘personal to the parties in nature,
and the death of a party terminates the matter.’’ There-
fore, because no motions to enforce the life insurance
trust provision were pending before the court prior
to the defendant’s death and there was no finding of
contempt on the part of the defendant, the court deter-
mined that it did not have jurisdiction to entertain the
plaintiff’s motion for order. This appeal followed.
  Our resolution of the plaintiff’s claim that the court
erred in concluding that it lacked subject matter juris-
diction over his motion for order is dispositive here.
We agree with the court’s determination that it did
not have subject matter jurisdiction over the plaintiff’s
motion, albeit on a different basis than the one relied
on by the court.5
   We begin by setting forth the relevant standard of
review. ‘‘A determination regarding a trial court’s sub-
ject matter jurisdiction is a question of law. When . . .
the trial court draws conclusions of law, our review is
plenary and we must decide whether its conclusions
are legally and logically correct and find support in the
facts that appear in the record. . . . Subject matter
jurisdiction involves the authority of a court to adjudi-
cate the type of controversy presented by the action
before it . . . . If a court lacks subject matter jurisdic-
tion to hear and determine cases of the general class
to which the proceedings in question belong, it is axiom-
atic that a court also lacks the authority to enter orders
pursuant to such proceedings. . . . We must determine
whether the court had subject matter jurisdiction to
entertain the plaintiff’s [motion]. We are mindful that
[a] court does not truly lack subject matter jurisdiction
if it has competence to entertain the action before it
. . . . [W]here a decision as to whether a court has
subject matter jurisdiction is required, every presump-
tion favoring jurisdiction should be indulged.’’ (Internal
quotation marks omitted.) Jungnelius v. Jungnelius,
133 Conn. App. 250, 253–54, 35 A.3d 359 (2012).
   ‘‘It is fundamental that, generally, the legislature
establishes the jurisdiction of the Superior Court. . . .
Article fifth, § 1, of the constitution of Connecticut, as
amended by article twenty, § 1, of the amendments,
provides: ‘The judicial power of the state shall be vested
in a supreme court, an appellate court, a superior court,
and such lower courts as the general assembly shall,
from time to time, ordain and establish. The powers
and jurisdiction of these courts shall be defined by
law.’ ’’ (Citation omitted.) Abele Tractor & Equipment
Co. v. Sono Stone & Gravel, LLC, 151 Conn. App. 486,
492–93, 95 A.3d 1184 (2014).
   Probate courts have jurisdiction to probate dece-
dents’ wills and settle their estates, which includes the
authority to appoint and remove trustees of testamen-
tary trusts. See General Statutes §§ 45a-242 and 45a-
474. Pursuant to General Statutes § 45a-186 (a), ‘‘any
person aggrieved by any order, denial or decree of a
Probate Court in any matter, unless otherwise specially
provided by law, may . . . appeal therefrom to the
Superior Court.’’ In addition, General Statutes § 45a-24
provides in relevant part: ‘‘All orders, judgments and
decrees of courts of probate, rendered after notice and
from which no appeal is taken, shall be conclusive and
shall be entitled to full faith, credit and validity and
shall not be subject to collateral attack, except for
fraud.’’ Read together, these statutes establish that ‘‘[a]
Probate Court decree is conclusive . . . until or unless
the decree is disaffirmed on appeal. . . . [T]he decree
of a court of probate, in a matter within its jurisdiction
[which includes the authority to appoint or remove a
trustee of a testamentary trust], is as conclusive upon
the parties, as the judgment or decree of any other
court; and the superior court as a court of equity, has
no more power to correct, alter, or vary it, than it has
to alter or vary the judgments of any other court in
the state.’’ (Citation omitted; internal quotation marks
omitted.) Silverstein v. Laschever, 113 Conn. App. 404,
414, 970 A.2d 123 (2009). These enactments reveal the
legislature’s intent not to provide a trial court with
subject matter jurisdiction over a probate court’s order
concerning the appointment of a trustee of a testamen-
tary trust absent an appeal to the trial court taken from
that order.
   In his motion for order, the plaintiff sought to have
the trial court compel the Probate Court to remove
Bennett as the trustee of the defendant’s testamentary
trusts and to appoint him as the sole trustee. The plain-
tiff asserts that the trial court had subject matter juris-
diction to effectuate the judgment of dissolution and
to ensure that ‘‘there is complete justice between the
parties.’’ A court, however, must have subject matter
jurisdiction to entertain the claims presented to it. Sec-
tion 45a-186 (a) sets forth a clear process for aggrieved
persons to appeal from orders entered by a probate
court, and § 45a-24 prevents persons from appearing
before a trial court to contest a probate court’s order
without first filing an appeal from that order. The plain-
tiff did not file an appeal from the Probate Court’s order
appointing Bennett as the trustee of the trusts. Instead,
the plaintiff initially sought relief from the trial court.
The trial court, therefore, lacked subject matter jurisdic-
tion to consider the plaintiff’s motion for order, which
if granted, would have resulted in an impermissible
collateral attack on the Probate Court’s order. See
Hotchkiss’ Appeal, 89 Conn. 420, 434, 95 A. 26 (1915)
(prohibiting collateral attack on probate court decree
from which plaintiff did not appeal); Shelton v. Hadlock,
62 Conn. 143, 153, 25 A. 483 (1892) (same); Patterson
v. Travelers Casualty & Surety Co., 104 Conn. App.
824, 828, 936 A.2d 241 (2007) (same), cert. denied, 286
Conn. 920, 949 A.2d 481 (2008); cf. Southport Congrega-
tional Church–United Church of Christ v. Hadley, 152
Conn. App. 282, 296, 98 A.3d 99 (construing counter-
claim as appeal from probate court), cert. granted on
other grounds, 314 Conn. 933, 102 A.3d 84 (2014). For
the foregoing reasons, the trial court did not have sub-
ject matter jurisdiction to entertain the plaintiff’s
motion for order.6
  We note that the court denied, rather than dismissed,
the plaintiff’s motion for order on the basis of its lack
of subject matter jurisdiction. ‘‘When a trial court mis-
takenly denies a motion instead of dismissing it for lack
of subject matter jurisdiction, the proper remedy is to
reverse the order denying the motion and remand the
case with direction to dismiss the motion.’’ State v.
Tabone, 301 Conn. 708, 715, 23 A.3d 689 (2011).
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction
to render judgment dismissing the plaintiff’s motion
for order.
      In this opinion the other judges concurred.
  1
     The record indicates that the defendant died in December, 2012. Bennett,
the defendant’s sister, is the executrix of the defendant’s estate and the
trustee of the testamentary trusts established through the defendant’s will.
Bennett filed an appellate brief as a ‘‘defendant-appellee’’ with this court. We,
sua sponte, subsequently granted Bennett intervenor status in this appeal.
   2
     The plaintiff alleges that he submitted multiple drafts of a proposed trust
to the defendant, who never signed any of the drafts. Bennett alleges that
the defendant refused to sign the plaintiff’s drafts because the drafts named
him as the sole trustee of the proposed trust, which contravened the order
set forth in the judgment of dissolution.
   3
     The plaintiff did not seek to substitute Bennett as a party in her capacity
as the executrix of the defendant’s estate and did not seek to have the court
direct any orders to her. In fact, he objected to Bennett’s intervention on
the ground that she lacked standing.
   4
     The record does not indicate that the court expressly ruled on Bennett’s
motion to intervene, although the court permitted Bennett to appear and
argue before it during the August, 2013 proceeding.
   5
     In their appellate briefs, the plaintiff and Bennett briefly debate whether
the defendant’s death divested the court of subject matter jurisdiction over
the plaintiff’s motion. Numerous decisions of the family division of the
Superior Court have held that one former spouse may not initiate postdissolu-
tion actions on the family docket once the other former spouse dies, and
must instead file a separate action on the civil docket. See Martineau v.
Martineau, Superior Court, judicial district of Windham, Docket No. FA-
97-0055568-S (December 27, 1999) (26 Conn. L. Rptr. 550); Shea v. Shea,
Superior Court, judicial district of Stamford-Norwalk, Docket No. FA-80-
00499065-S (August 19, 1998) (22 Conn. L. Rptr. 690); Abel v. Abel, Superior
Court, judicial district of New London, Docket No. FA-93-0524546-S (July
8, 1997); Sanders v. Sanders, Superior Court, judicial district of New London
at Norwich, Docket No. 60787 (June 16, 1997) (19 Conn. L. Rptr. 619); cf.
Torla v. Torla, 152 Conn. App. 241, 244–45, 101 A.3d 275 (2014) (noting
that dissolution court permitted substitution of administrator in place of
deceased defendant and transferred plaintiff’s postdissolution motion to
order, filed after defendant’s death, from family docket to civil docket and
ordered plaintiff to ‘‘recast’’ motion as civil complaint); Berzins v. Berzins,
122 Conn. App. 674, 678–80, 998 A.2d 1265 (2010) (noting that administrator
properly substituted into action that did not abate upon defendant’s death),
rev’d on other grounds, 306 Conn. 351, 51 A.3d 941 (2012). We do not reach
the issue of whether the defendant’s death divested the court of subject
matter jurisdiction over the plaintiff’s motion because we conclude that the
court lacked subject matter jurisdiction over the plaintiff’s motion on a
different basis.
   6
     The plaintiff also claims that the court failed to address whether Bennett
had standing to intervene to object to his motion and, had it addressed that
issue, to conclude that Bennett lacked the requisite standing. We need not
reach those claims on the basis of our conclusion that the court did not
have subject matter jurisdiction over his motion, which renders any error
arising from those claims harmless.